Citation Nr: 0420872	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-20 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  a January 2002 RO decision which 
denied the veteran's claims for service connection for 
residuals of a back injury and for a right shoulder disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his active duty in the Army, the veteran was treated 
for complaints of right shoulder and low back pain.  The 
post-service medical records in the veteran's claims folder 
show that was diagnosed to have back and right shoulder 
disorders beginning in 1999.  The current diagnoses are 
degenerative arthritis of the right shoulder, and chronic 
lumbar strain with degenerative disc disease.

Through his representative, the veteran requests that a VA 
examination should be conducted to determine the relationship 
between his inservice treatment for right shoulder and back 
disorders, and his current conditions, and the Board finds 
that such is warranted under the circumstances of this case.  
In addition, the RO, with the assistance of the veteran, 
should attempt to obtain any other post-service treatment 
records which may be available.

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment for 
his right shoulder and back disorders 
since his discharge from military service 
in January 1986.  After obtaining any 
necessary records-release forms, the RO 
should obtain copies of the related 
medical records which are not already on 
file.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of his 
current back disorder.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's current back 
condition, including any relationship to 
findings shown in the service medical 
records.

3.  The RO should also have the veteran 
undergo a VA examination to determine the 
nature and etiology of his current right 
shoulder disorder.  The claims folder 
must be provided to and reviewed by the 
examiner.  Based on examination findings, 
review of historical records, and medical 
principles, the doctor should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of the veteran's current right 
shoulder condition, including any 
relationship to findings shown in the 
service medical records.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims.  
If either claim remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




